Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Garner II, Reg. No. 34,172 on 25 February 2021.

The claims have been amended as follows: 
1. An information processing device comprising: a processor that executes a process, the process comprising:
controlling a recognition process that performs, with respect to input neuron data, a hierarchical neural network operation including a weighting operation using a parameter and that holds a neuron data and a parameter of each layer of the neural network in each of memory areas;
calculating an amount of memory used to store [[the]] an error of the parameter of each layer of the neural network; and

reserving a memory area that is associated with an amount of memory used in a layer in which an amount of memory used is the greatest out of the amount of memory used to store the error of the parameter calculated in each layer,
calculating, in the learning process, for each layer, [[an]] the error of the parameter and then overwriting and holding the error of the parameter in the reserved memory area,
calculating, in the learning process, for each layer, [[the]] an error of the neuron data and then overwriting and holding the error of the neuron data in a memory area in which the neuron data held at the recognition process is held, and
updating, by using the error of the parameter held in the memory area reserved at the reserving, the parameter held at the time of the recognition process.

2. The information processing device according to claim 1, wherein, the performing performs, regarding the layer in which the neuron data and the parameter are held in the memory areas, control of, after the calculating the error of the parameter calculated [[at]] in the learning process and holding the calculated error in a new memory area, the calculating the error of the neuron data calculated [[at]] in the learning process and then overwriting and holding the error of the neuron data in the memory area in which the neuron data held at the recognition process is held.

the error of the neuron data from a parameter of the layer and the neuron data of the layer previous to the layer.

5. An information processing method comprising:
controlling a recognition process that performs, with respect to input neuron data, a hierarchical neural network operation including a weighting operation using a parameter and that holds the a neuron data and the a parameter of each layer of the neural network in each of memory areas;
calculating an amount of memory used to store [[the]] an error of the parameter of each layer of the neural network; and
performing, in a learning process of learning the parameter of each layer of the neural network from an error that is obtained from a recognition result, regarding the a layer in which the neuron data and a parameter are held in the memory areas, control of
reserving a memory area that is associated with an amount of memory used in the a layer in which an amount of memory used is the greatest out of the amount of memory used to store the error of the parameter calculated in each layer,
calculating, in the learning process, for each layer, [[an]] the error of the parameter and then overwriting and holding the error of the parameter in the reserved memory area,
an error of the neuron data and then overwriting and holding the error of the neuron data in a memory area in which the neuron data held at the recognition process is held, and
updating, by using the error of the parameter held in the memory area reserved at the reserving, the parameter held at the time of the recognition process.

6. A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising:
controlling a recognition process that performs, with respect to input neuron data, a hierarchical neural network operation including a weighting operation using a parameter and that holds a neuron data and a parameter of each layer of the neural network in each of memory areas;
calculating an amount of memory used to store [[the]] an error of the parameter of each layer of the neural network; and
performing, in a learning process of learning the parameter of each layer of the neural network from an error that is obtained from a recognition result, regarding a layer in which the neuron data and a parameter are held in the memory areas, control of
reserving a memory area that is associated with an amount of memory used in a layer in which an amount of memory used is the greatest out of the amount of memory used to store the error of the parameter calculated in each layer,
calculating, in the learning process, for each layer, [[an]] the error of the parameter and then overwriting and holding the error of the parameter in the reserved memory area,
an error of the neuron data and then overwriting and holding the error of the neuron data in the a memory area in which the neuron data held at the recognition process is held, and
updating, by using the error of the parameter held in the memory area reserved at the reserving, the parameter held at the time of the recognition process.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches all of the limitations of independent claims 1, 5, and 6. Ahafiee Ardestani et al. (U.S. 2018/0113649) teaches allocating memory in a memristor for a neural network, but does not reserve memory for performing updates and overwrites in the manner recited by the present claims. Rossi et al. (U.S. 2018/0088996) teaches determining a required memory size for a neural network accounting for data dependencies, and allocating the memory, but does not reserve memory for updates in the manner recited by the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125